Name: Commission Regulation (EC) No 492/2003 of 18 March 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (SoprÃ ¨ssa Vicentina, Asparago verde di Altedo, PÃ ªra Rocha do Oeste)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  plant product;  foodstuff;  Europe;  consumption
 Date Published: nan

 Avis juridique important|32003R0492Commission Regulation (EC) No 492/2003 of 18 March 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (SoprÃ ¨ssa Vicentina, Asparago verde di Altedo, PÃ ªra Rocha do Oeste) Official Journal L 073 , 19/03/2003 P. 0003 - 0004Commission Regulation (EC) No 492/2003of 18 March 2003supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (SoprÃ ¨ssa Vicentina, Asparago verde di Altedo, PÃ ªra Rocha do Oeste)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2796/2000(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Italy has sent the Commission an application for registration of the name "SoprÃ ¨ssa Vicentina" as a designation of origin and an application for registration of the name "Asparago verde di Altedo" as a geographical indication and Portugal has sent the Commission an application for registration of the name "PÃ ªra Rocha do Oeste" as a designation of origin.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statement of objection under Article 7 of Regulation (EEC) No 2081/92 has been received by the Commission in respect of the names given in the Annex hereto following their publication in the Official Journal of the European Communities(3).(4) The names should therefore be entered in the "Register of protected designations of origin and protected geographical indications" and hence be protected throughout the Community as protected designations of origin or protected geographical indications.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 2066/2002(5),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) or protected geographical indications (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 26.(3) OJ C 114, 15.5.2002, p. 16 (SoprÃ ¨ssa Vicentina);OJ C 114, 15.5.2002, p. 6 (Asparago verde di Altedo);OJ C 102, 27.4.2002, p. 16 (PÃ ªra Rocha do Oeste).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 318, 22.11.2002, p. 4.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONMeat-based productsITALYSoprÃ ¨ssa Vicentina (PDO)Fruit, vegetablesITALYAsparago verde di Altedo (PGI)PORTUGALPÃ ªra Rocha do Oeste (PDO)